Citation Nr: 0943788	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Meniere's syndrome 
also claimed as vertigo.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to April 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and June 2005 rating decisions 
rendered by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 2009, 
the Board remanded this case for additional development.


FINDINGS OF FACT

1.  The Veteran's Meniere's syndrome, also claimed as 
vertigo, is not related to military service or to any 
incident therein.

2.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to 
military service or to any incident therein.


CONCLUSIONS OF LAW

1.  Meniere's syndrome, also claimed as vertigo, was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  Hypertension was not incurred in or aggravated by his 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received initial VCAA notice by way of August 
2004 and January 2005 correspondence.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claim, and identified his 
duties in obtaining information and evidence to substantiate 
his claim.  The Veteran was not provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  However, as his claim is being denied, no 
disability rating or effective date is to be assigned and no 
prejudice arises.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA and non-VA medical treatment records.  He was 
also afforded VA examinations.  He has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Meniere's syndrome/vertigo

The Veteran contends he is entitled to service connection for 
Meniere's syndrome, also claimed as vertigo.  

Meniere's syndrome/vertigo was not diagnosed during service.  
Service treatment records reflect that the Veteran complained 
of a right ear ache and swollen ear in October 1979.  He was 
treated for a right ear ache with cold symptoms in September 
1981 and was diagnosed with an upper respiratory infection 
with sinusitis.  A March 1982 treatment record shows that he 
complained of fluid in his right ear for four days duration, 
unaccompanied by any other symptom but decreased hearing.  He 
was diagnosed with right external otitis.  The Veteran 
declined a separation examination.

Post-service private medical records dated from August 1999 
to December 2004 reveal that the Veteran received 
intermittent treatment for vertigo.  

The Veteran was afforded a VA examination in June 2009.  
During the examination, he reported that the onset of his 
vertigo was in 1999.  After examining the Veteran and 
reviewing the claims file, the examiner opined that the 
Veteran's Meniere's syndrome/vertigo was not related to 
service, nor was it caused by treatment for his right ear 
condition in service.  The examiner explained that during 
service, the Veteran was only seen and treated for acute 
infections of the ear that were treated and resolved with no 
residuals.  There were no vertigo complaints.  The examiner 
added that acute infections do not cause Meniere's 
syndrome/vertigo as per the medical literature cited in the 
examination report. 

Based on the evidentiary record, the preponderance of the 
evidence weighs against a finding that the Veteran's 
Meniere's syndrome/vertigo developed in service, or is 
related to service.  As the service treatment records have 
shown, Meniere's syndrome/vertigo was not diagnosed during 
service.  The Veteran is not shown to have complained of 
vertigo symptoms during service, and he has not alleged (nor 
does the record show) a continuity of symptomatology since 
separation.  

The first evidence of Meniere's syndrome/vertigo was many 
years after service in 1999, according to the Veteran's self-
reported history.  This lengthy period without complaint or 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim).  In addition, the record contains no medical evidence 
which attributes the Veteran's current Meniere's 
syndrome/vertigo to his military service.  According to the 
2009 examiner, the Veteran's Meniere's syndrome/vertigo is 
not related to service.  The Board finds this opinion, which 
included a detailed rationale; and was based on the Veteran's 
subjective report, clinical examination, and an extensive 
review of the claims file, to be highly probative evidence 
against the Veteran's claim.

As the weight of the probative evidence is against the 
Veteran's claim, service connection must be denied. 38 C.F.R. 
§§ 3.102, 3.303.

Hypertension 

The Veteran contends he is entitled to service connection for 
hypertension.  

Service treatment records are negative for a diagnosis of 
hypertension.  These records show that the Veteran had 
elevated blood pressure readings of 140/90 and 142/98, in May 
and December 1984.  He declined a separation examination.

Post-service VA and private medical records dated from August 
1985 to December 2004 show that the Veteran received 
intermittent treatment for severe malignant hypertension 
after service.  The earliest diagnosis of hypertension in the 
record is shown in a March 1999 private medical record.  
However, on an August 1990 health care provider certification 
form, the Veteran's private physician indicated that the 
Veteran had had severe hypertension since the 1990's.  A 
cumulative review of the post-service evidentiary record 
shows that the Veteran's blood pressure readings were not 
predominantly 90 mm (diastolic) or 160 mm (systolic) or 
greater.  

The Veteran was afforded a VA examination in June 2009.  
During the examination, his blood pressure was 138/89.  The 
blood pressure readings to establish the diagnosis of 
hypertension were: 138/89, 160/100, and 147/97.  After 
examining the Veteran and reviewing the claims file, the 
examiner opined that the Veteran's current hypertension 
disorder was not related to service.  The rationale was that 
there was no treatment for essential hypertension or any such 
diagnosis in service, or within a year of discharge.  The 
only noted elevated blood pressure reading was on May 12, 
1984, and this occurred with an acute puncture wound only.  
The examiner explained that the acute injury caused that 
elevated blood pressure reading.  Private medical records 
from 1985 to 1993 do not document any diagnosis of 
hypertension.  Another elevated blood pressure reading in 
1985 was with an acute stab wound only.  This was also acute 
in nature and this acute injury resulted in elevated blood 
pressure, but not a diagnosis of hypertension.  He was not 
treated for hypertension until 1994, years after discharge 
from service.

The evidence clearly establishes that the Veteran has a 
current diagnosis of hypertension; however, there is no 
evidence that he has predominantly had diastolic blood 
pressure readings of 90 or more or systolic readings of 160 
or more, as is required under the current version of 
38 C.F.R. § 4.104.  Accordingly, the evidence suggests that 
he does not have a current hypertension disability- for VA 
purposes that is.  

Notwithstanding this assessment, even if the Board were to 
assume that the criteria for establishing a current 
hypertension disability for VA purposes have been met, 
service connection would still have to be denied.  The first 
objective evidence of hypertension was in 1990 or 1999, 
either of which is several years after service.  Therefore, 
hypertension may not be presumed to have been incurred during 
military service.  See 38 C.F.R. § 3.307, 3.309 (2009).  

Moreover, while the cumulative VA and private medical 
treatment records reflect long-standing treatment for 
hypertension, these records fail to demonstrate an 
etiological relationship between the currently manifested 
hypertension and the Veteran's military service.  In 
addition, the VA examiner has indicated that the Veteran's 
current hypertension is not etiologically related to military 
service.  There is no other positive medical evidence in this 
regard. 

Thus, the criteria for establishing service connection for 
hypertension have not been met.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but the 
preponderance of the evidence is against the Veteran's claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).  Service connection for hypertension is 
denied.


ORDER

Service connection for Meniere's syndrome/vertigo is denied.

Service connection for hypertension is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


